Case 1:20-cr-00135-JMF Document 323 Filed 12/22/20 Page 1of1

Law Firm of

Susan K Marcus LLC
29 Broadway, Suite 1412, New York, NY 10006
T: 212-792-5131 ¢ F: 888-291-2078 ®E: susan@skmarcuslaw.com

December 22, 2020
VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

In re: United States v. Arguedas (on behalf of Simone Cordero)
20-CR-135-10 (JMF)
Dear Judge Furman:

I write to request a modification of Ms. Cordero’s bond conditions. Ms. Cordero is on home
detention and wears an ankle bracelet. The court previously approved a request for an MRI on
November 27, 2020. However, Pretrial Services was closed that day, and Ms. Cordero had to
reschedule the appointment. The appointment has been rescheduled for January 6, 2021 at 11:15am.
Her ankle bracelet needs to be removed for this procedure.

Ms. Cordero requests that pretrial be allowed to remove her ankle bracelet for one day. She will
travel in the morning of January 6, 2021, from her home to Pretrial Services, where they will remove
the bracelet. She will then travel to the hospital for her MRI. Upon completion of the MRI, she will
return to Pretrial Services that same day to have the bracelet put back on, and then will return home.
AUSA Danielle Sassoon and Pretrial Officer Ahmed consent to the temporary modification.

Thank you for your consideration of this request.

Sincerely,

fon som

Susan K. Marcus. Esq.
Attomey for Simone Cordero

Application GRANTED. The Clerk of Court is directed to terminate ECF No. 321.

SO ORDERED.

December 22, 2020
